DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in reply to the application filed on 21 February 2020.
Claims 1-15 are currently pending and have been examined.

Notice to Applicant

In light of the broad definitions of ear-wearable devices in [0003] and [0019] that also encompasses headphones, ear-wearable devices are interpreted to also encompass a mobile device/single ear Bluetooth phone where phones are worn/placed the same way as headphones i.e. on the pinna of the outer ear.
Examiner acknowledges that [0151] of the specification discloses the following: “It should be understood, however, that computer-readable storage media and data storage media do not include connections, carrier waves, signals, or other transient media, but are instead directed to non-transient, tangible storage media.”

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 208 in Figure 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-7), machine (claim 8-14), and an article of manufacture (claim 15) which recite steps of receiving, by a computing system, sharing preference data, wherein:
the sharing preference data indicate, for each respective health-related data type of a plurality of health-related data types: (i) whether a user of an ear-wearable device allows sharing of health-related data belonging to the respective health-related data type, and (ii) if the user of the ear-wearable device allows sharing of health-related data belonging to the respective health-related data type, a set of one or more users that are allowed by the user of the ear-wearable device to access the health-related data belonging to the respective health-related data type, a set of sharable health-related data types includes each respective health-related data type in the plurality of health-related data types for which the sharing preference data indicate that the user of the ear-wearable device allows sharing of the health-related data belonging to the health-related data types, a set of non-sharable health-related data types includes each respective health-related data type in the plurality of health-related data types for which the sharing preference data indicate that the user of the ear-wearable device does not allow sharing of the health-related data belonging to the health-related data types;
for each respective sharable health-related data type of the set of sharable health-related data types, configuring, by the computing system, the ear-wearable device to export source data upon which the health-related data belonging to the respective sharable health-related data type is based; receiving, by the computing system, source data exported by the ear-wearable device; and enabling, by the computing system, a third-party user to access health-related data belonging to a particular sharable health-related data type, wherein: the health-related data belonging to the particular sharable health-related data type is based on the source data exported by the ear-wearable device, and the third-party user is a user allowed by the user of the ear-wearable device to access the health-related data belonging to the particular sharable health-related data type. 

Step 2A Prong 1
These steps of sharing health-related data, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from performing a legal interaction by securing health-related data by not allowing the sharing of non-sharable health-related data and nothing in the claim element precludes the step from managing personal behavior or relationships or interactions between people by sharing preference data to one or more users. This could be analogized to manual file keeping operations, but for the recitation of generic computer components. For example, but for the language describing steps as performed by using a computing system, everything else in the context of this claim encompasses methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7 and 9-14 reciting particular aspects of sharing health-related data such as receiving comment data and generating health-related data, receiving first request data and generating updated health-related data, receiving export condition preference data and only exporting data that meet the export condition preference, receiving message data and sending message data to a computing system, configuring the ear-wearable device to not export embargoed source data, and receiving the sharing preference data and specifying sharing preferences are methods for organizing human activity but for recitation of generic computer components).  


Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of enabling, by the computing system, a third-party user to access health-related data belonging to a particular sharable health-related data type amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0004] to [0154], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving, by a computing system, sharing preference data and receiving, by the computing system, source data exported by the ear-wearable device amounts to mere data gathering, see MPEP 2106.05(g)).
generally link the abstract idea to a particular technological environment or field of use (such as a set of sharable health-related data types includes each respective health-related data type in the plurality of health-related data types for which the sharing preference data indicate that the user of the ear-wearable device allows sharing of the health-related data belonging to the health-related data type, a set of non-sharable health-related data types includes each respective health-related data type in the plurality of health-related data types for which the sharing preference data indicate that the user of the ear-wearable device does not allow sharing of the health-related data belonging to the health-related data types, and for each respective sharable health-related data type of the set of sharable health-related data types, configuring, by the computing system, the ear-wearable device to export source data upon which the health-related data belonging to the respective sharable health-related data type is based, see MPEP 2106.05(h))

Dependent claims 2-7 and 9-14 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 2-12 and 14-19 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving, by a computing system, sharing preference data and receiving, by the computing system, source data exported by the ear-wearable device, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-8, 10-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cronin (US20180035297A1).
Regarding claim 1, Cronin discloses receiving, by a computing system, sharing preference data ([0059] “If a user wearing a wearable device 120 inputs that gymnasium's URL into a broadcaster graphical user interface (GUI) 310 (see e.g., the exemplary broadcaster GUI of FIG. 4) of the wearable device 120's security module software 142, then the security network 160 can know that the gymnasium is a trusted third party 170, and can allow the gymnasium access to the wearable device's data through the security network database.”)
wherein: the sharing preference data indicate, for each respective health-related data type of a plurality of health-related data types:
(i) whether a user of an ear-wearable device allows sharing of health-related data belonging to the respective health-related data type ([0037] “Some wearable devices are designed to send data to or receive data from another device (e.g., a mobile device).” [0093] “Namely, the user may select various security settings (explained by “Key” 590 as “open share,” ….“allow edit before transmit”) corresponding to raw sensor data 510 (e.g., raw blood pressure data)…”)
and (ii) if the user of the ear-wearable device allows sharing of health-related data belonging to the respective health-related data type, a set of one or more users that are allowed by the user of the ear-wearable device to access the health-related data belonging to the respective health-related data type ([0067] “A typical user with a wearable device 120, then, could use the broadcaster GUI 310 of the wearable device 120 to determine which third parties 168 can access which data from which sensor(s) of the sensors 130…”)
a set of sharable health-related data types includes each respective health-related data type in the plurality of health-related data types for which the sharing preference data indicate that the user of the ear-wearable device allows sharing of the health-related data belonging to the health-related data types ([0073] “The next highest security level is S3 (“Sharing”), meaning that the data under this security level is not encrypted, can be accessed by third parties…” [0136] “The method also allows the wearable security module software 142 to execute the encryption of data using the encryption software 305 and/or security key software 335 (step 1680), to allow data access and sharing to and from an external third party network/device 168….”)
a set of non-sharable health-related data types includes each respective health-related data type in the plurality of health-related data types for which the sharing preference data indicate that the user of the ear-wearable device does not allow sharing of the health-related data belonging to the health-related data types ([0072] “The highest security level in this embodiment is S1 (“High Closed”), meaning that the data under this security level is encrypted before storage, cannot be accessed by third parties, and data cannot be shared by or with the wearable device.” [0093] “Namely, the user may select various security settings (explained by “….. “require password,” “scramble security with service key,” and “allow edit before transmit”) corresponding to raw sensor data 510…”)

for each respective sharable health-related data type of the set of sharable health-related data types, configuring, by the computing system, the ear-wearable device to export source data upon which the health-related data belonging to the respective sharable health-related data type is based ([0116] “In particular, as illustrated in the figure, the method 1000 may first receive an input of any type of data (e.g., raw data 1005, calculated data 1010, trigger data 1015, and other data 1020) (step 1001) to be transmitted to a receiving device/network 530.”)
receiving, by the computing system, source data exported by the ear-wearable device ([0089] “The user has also indicated “Input doctor on agreement,” (see doctor setting 420) indicating that the user's doctor may also receive this raw pulse data at S2 security level if the doctor agrees.”)
and enabling, by the computing system, a third-party user to access health-related data belonging to a particular sharable health-related data type ([0092] “For example, the user may indicate a password that must be entered by a third party 168 before accessing the wearable device 120's data (see “password” setting 501)….”)
wherein: the health-related data belonging to the particular sharable health-related data type is based on the source data exported by the ear-wearable device ([0091] “For example, without changing the options committed for raw pulse data, the user may use the GUI 400 to set the calculated blood pressure data and calculated calories data to security level S1.”)
Note: the calculated data is based on the raw data.
and the third-party user is a user allowed by the user of the ear-wearable device to access the health-related data belonging to the particular sharable health-related data type ([0058] “An incentive for a third party 168 to access or edit the security network 160's security network database 162 is to access data from a wearable device 120's wearable sensor database 146. In some embodiments, the security network database 162 may also store identities of trusted third parties 168 (and, in some embodiments, authentication information associated therewith).”)
Regarding claim 3, Cronin discloses receiving, by the computing system, first request data from a computing device associated with the third-party user, the first request data comprising a request for updated health-related data belonging to the particular sharable health-related data type ([0121] “The flow diagram of FIG. 12 begins with the method 1200 receiving a request for information to be shared or accessed from the wearable device 120's wearable database 146, where it keeps its sensor measurements and sensor calculations (step 1201).”)
in response to receiving the first request data, sending, by the computing system, second request data to the ear-wearable device ([0070] “While the user is walking around with (or otherwise going about their day wearing) his/her wearable device 120, the wearable device 120 can be pinged (i.e., receive a connection request) by third parties 168 (e.g., a coffee shop, a gymnasium, or any point of presence that has a connection that wants to read a wearable device for health reasons), either directly from the third party 168 or through a security network 160.”)
receiving, by the computing system, updated source data from the ear-wearable device in response to the second request data ([0116] “In particular, as illustrated in the figure, the method 1000 may first receive an input of any type of data (e.g., raw data 1005, calculated data 1010, trigger data 1015, and other data 1020) (step 1001) to be transmitted to a receiving device/network 530.”)
generating, by the computing system, the updated health-related data based on the updated source data ([0091] “For example, without changing the options committed for raw pulse data, the user may use the GUI 400 to set the calculated blood pressure data and calculated calories data to security level S1.”)

Note: the calculated data is based on the raw data.
and enabling, by the computing system, the third-party user to access the updated health-related data ([0092] “For example, the user may indicate a password that must be entered by a third party 168 before accessing the wearable device 120's data (see “password” setting 501)….”)
Regarding claim 4, Cronin discloses receiving, by the computing system, export condition preference data that indicate an export condition preference for the particular sharable health-related data type ([0006] “…receiving a security level input at an interface of a wearable device…..the security level input further identifying that data corresponding to the sensor set should be transmitted to a recipient device according to a predetermined security level setting…”)
and configuring, by the computing system, the ear-wearable device such that the ear-wearable device exports source data upon which the particular sharable health-related data type is based when a condition specified by the export condition preference for the particular sharable health-related data type is satisfied ([0006] “transmitting the sensor measurement data set from the wearable device to the recipient device according to the security level setting identified by the security level input for the sensor set.”)
Regarding claim 6, Cronin discloses configuring, by the computing system, the ear-wearable device not to export embargoed source data ([0072] “The highest security level in this embodiment is S1 (“High Closed”), meaning that the data under this security level is encrypted before storage, cannot be accessed by third parties, and data cannot be shared by or with the wearable device.”)
wherein for each respective sharable health-related data type of the set of sharable health-related data types, the health-related data belonging to the respective sharable health-related data type is not based on the embargoed source data ([0072] “A third party receiving data under the S2 security level would be expected to be trusted by the user, and thus should be capable of decrypting any shared data.”)
and health-related data belonging to one or more of the non-sharable health-related data types is based on the embargoed source data ([0072] “Data under the S1 security level is the user's private data.”)
Regarding claim 7, Cronin discloses receiving the sharing preference data comprises, receiving, by the computing system, the sharing preference data via a user interface ([0078] “A second module of the exemplary security module software 142 of FIG. 3 is the broadcaster GUI 320. This is an interface through which a user can decide to connect to a third party 168 and select which data from the wearable device 120 should be accessible to the third party 168, shared by the wearable device 120 with the third party 168, or shared by the third party 168 with the wearable device 120.”)
wherein the user interface comprises separate features for each respective health-related data type of the plurality of health-related data types ([0108] “FIG. 7 illustrates an exemplary edit GUI 700 (which may correspond to GUI 330) of an exemplary wearable device 120 (or other device). In particular, the exemplary edit GUI 700 of FIG. 7 may allow a user or recipient (e.g., a “receiver” 530) to view data obtained from the one or more sensors 130 of the user wearable device 120, such as raw data 701, calculated data 710, or trigger data 720. The data may be viewed or edited on the right side of the exemplary edit GUI 330 of FIG. 7 in memo fields (e.g., raw data memo field 705, calculated data memo field 715, trigger data memo field 725).”)
and for each respective health-related data type of the plurality of health-related data types, the features for the respective health-related data type enable specifying sharing preferences for the respective health-related data type of the user of the ear-wearable device ([0078] “A second module of the exemplary security module software 142 of FIG. 3 is the broadcaster GUI 320. This is an interface through which a user can decide to connect to a third party 168 and select which data from the wearable device 120 should be accessible to the third party 168, shared by the wearable device 120 with the third party 168, or shared by the third party 168 with the wearable device 120.”)
Regarding claim 8, Cronin discloses one or more communication units ([0096] “The various components can be coupled by one or more communication buses or signal lines.”)
and one or more processing circuits ([0097] “Processors 604 as illustrated in FIG. 6 is meant to be inclusive of data processors, image processors, central processing unit, or any variety of multi-core processing devices.”)

The remaining limitations are rejected for the same reasons as stated above for claim 1.
Regarding claim 10, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 11, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 15, Cronin discloses computer-readable data storage medium having instructions stored thereon that, when executed, cause one or more processing circuits ([0008] “Various embodiments described herein relate to a non-transitory computer-readable storage medium, having embodied thereon a program executable by a processor….”)

The remaining limitations are rejected for the same reasons as stated above for claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin (US20180035297A1) in view of Goodall et al. (US20170113057A1).
Regarding claim 2, Cronin does not explicitly disclose however Goodall teaches receiving, by the computing system, comment data generated by the user of the ear-wearable device, wherein the comment data is associated with the particular sharable health-related data type ([0266] “In further aspect, receiving at least one input relating to at least one secondary factor relating to the user with the secondary factor input module includes receiving at least one open ended comment from the user, as indicated at 4324.”)
and for each respective sharable health-related data type of the set of sharable health-related data types: determining, by the computing system, whether there is comment data associated with the respective sharable health-related data type ([0270] “For example, the method may include determining, with a correlation module, at least one correlation between the mood of the user and at least one of the at least one secondary factor and the at least one stimulus control parameter…”)

Note: the mood is a part of the comment data.
and in response to determining that there is comment data associated with the respective sharable health-related data type, generating, by the computing system, health-related data belonging to the respective sharable health related data type based on the source data exported by the ear-wearable device, wherein the health-related data belonging to the respective sharable health-related data type includes the comment data associated with the respective sharable health-related data type ([0247] “In another aspect, secondary factor input module 4014 is adapted to provide a drop down menu 4076 of selectable items and receive from the user a selection from the drop down menu. For example, in an aspect, the menu of selectable items includes topic areas for discussion with a medical care provider. In addition to text inputs or menus, various types of input elements may be utilized to receive input from the user, voice to text conversion, screen elements with clickable buttons or checkboxes that allow the user to select from multiple options, sliders that allow the user to increase or decrease a parameter value between minimum and maximum values, and various other types of input elements.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the techniques of Cronin for communications with wearable devices with Goodall’s techniques for an ear stimulation device and communication. The motivation for the combination of Cronin and Goodall is to correlate mood and other factors to the user of the ear device when communicating health-related data (See Goodall, Background).
Regarding claim 5, Cronin discloses receiving, by the computing system, message data comprising a message from the third-party user to the user of the ear-wearable device ([0089] “The user has also elected to allow advertisers (see “allow advertisers” setting 440), and thus, the user's wearable device 120 may, for example, receive coupons from third party network 170 “Starbucks.com,” for example when passing near a Starbucks coffee shop.”)

Cronin does not explicitly disclose however Goodall teaches and
sending, by the computing system, the message data to a computing device associated with the user of the ear-wearable device ([0133] “Alternatively, or in addition, visual alerts can be provided to the subject, in the form of one or more blinking light, graphic, or a text message, delivered via an LED or other light emitting element, an alphanumeric display, a screen, or other display element on the neural stimulation device or on the personal computing device.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the techniques of Cronin for communications with wearable devices with Goodall’s techniques for an ear stimulation device and communication. The motivation for the combination of Cronin and Goodall is to correlate mood and other factors to the user of the ear device when communicating health-related data (See Goodall, Background).
Regarding claim 9 the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 5.


Prior Art Cited but Not Relied Upon
Ferguson, M., Brandreth, M., Brassington, W., Leighton, P., & Wharrad, H. (2016). A randomized controlled trial to evaluate the benefits of a multimedia educational program for first-time hearing aid users. Ear and hearing, 37(2), 123.
This reference is relevant because is discloses sharing health-related data with third parties.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626